FILED
                             NOT FOR PUBLICATION                           MAR 22 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BIAO ZHENG,                                      No. 09-71899

               Petitioner,                       Agency No. A072-337-305

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Biao Zheng, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and

we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Zheng’s motion to reopen to

rescind his deportation order because the hearing notice was sent by certified mail

to the address last provided by Zheng and he failed to timely inform the

immigration court of his address change, see Arrieta v. INS, 117 F.3d 429, 431 (9th

Cir. 1997) (per curiam) (hearing notice sent by certified mail to alien’s last known

address is sufficient notice).

      The BIA did not abuse its discretion in denying Zheng’s motion to reopen as

untimely because he filed it more than 10 years after the final deportation order,

see 8 C.F.R. § 1003.23(b)(1), and he failed to demonstrate changed country

conditions to qualify for the regulatory exception to the time limit for filing

motions to reopen, or that he warranted equitable tolling of the filing deadline, see

8 C.F.R. § 1003.22(b)(4)(i); He, 501 F.3d at 1132 (changed personal circumstances

insufficient to support an untimely motion to reopen); Iturribarria v. INS, 321 F.3d

889, 897 (9th Cir. 2003) (equitable tolling available “when a petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”).


                                           2                                      09-71899
      We lack jurisdiction to review Zheng’s ineffective assistance of counsel

claim because he failed to exhaust it. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   09-71899